

116 S3616 IS: To amend title 38, United States Code, to provide for the inclusion of certain emblems on headstones and markers furnished for veterans by the Secretary of Veterans Affairs, and for other purposes.
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3616IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Braun (for himself, Ms. Sinema, and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the inclusion of certain emblems on headstones and markers furnished for veterans by the Secretary of Veterans Affairs, and for other purposes.1.Inclusion of certain emblems on headstones and markers furnished by the Secretary of Veterans Affairs(a)In generalSection 2306 of title 38, United States Code, is amended—(1)by redesignating subsection (i) as subsection (j); and(2)by inserting after subsection (h) the following new subsection (i): (i)(1)A headstone or marker furnished for a veteran under subsection (a), (b), or (d) may include—(A)no emblem; (B)an emblem of belief; or(C)an emblem from among a list of emblems that the Secretary of Defense, in coordination with the Secretary, shall establish.(2)The list established under paragraph (1)(C) shall include the following: (A)An emblem with respect to—(i)each unit at the level of separate brigade or higher in the Army and each equivalent unit in the Navy, Marine Corps, Air Force, and Coast Guard; and (ii)each skill or combat badge or tab earned by a member of the Armed Forces. (B)One or more emblems of the commissioned Regular Corps of the Public Health Service.(C)One or more emblems of the commissioned officer corps of the National Oceanic and Atmospheric Administration. (D)Such other emblems as the Secretary of Defense, in coordination with the Secretary, considers appropriate and practical, such as the Marine Corps emblem or Army Infantry insignia. (3)The Secretary of Defense shall provide the Secretary with a digitized representation of each emblem included in the list established under paragraph (1)(C).. (b)Establishment of list of approved emblemsNot later than June 1, 2021, the Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall establish the list of approved emblems required by section 2306(i)(1)(C), as added by subsection (a), in accordance with such section. (c)Availability of approved emblemsNot later than October 1, 2021, the Secretary of Veterans Affairs shall make the emblems on the list of approved emblems required by section 2306(i)(1)(C), as added by subsection (a), available for inclusion on headstones and markers. (d)ApplicabilityThe amendment made by subsection (a) shall apply with respect to headstones and markers furnished by the Secretary of Veterans Affairs after the date of the enactment of this Act. 